Name: 92/576/EEC: Commission Decision of 16 December 1992 concerning certain protection measures relating to Newcastle disease in the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade policy;  tariff policy;  animal product;  Europe
 Date Published: 1992-12-19

 Avis juridique important|31992D057692/576/EEC: Commission Decision of 16 December 1992 concerning certain protection measures relating to Newcastle disease in the Netherlands (Only the Dutch text is authentic) Official Journal L 370 , 19/12/1992 P. 0087 - 0088COMMISSION DECISION of 16 December 1992 concerning certain protection measures relating to Newcastle disease in the Netherlands (Only the Dutch text is authentic) (92/576/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/65/EEC (2), and in particular Article 10 (4) thereof, Whereas Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (3), as last amended by Directive 92/65/EEC (4), defines an infected area as regards Newcastle disease. Whereas measures for the control ad eradication of Newcastle disease have been adopted by Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (5); whereas this Directive enters into force on 1 October 1993; Whereas Council Directive 91/494/EEC of 26 June 1991 on animals health conditions governing intra-Community trade in and imports from third countries of fresh poultry meat (6) lays down animal health requirements for intra-Community trade in fresh poultrymeat; whereas fresh poultrymeat entering intra-Community trade shall carry the health mark specified in Article 3 (1) A (e) of Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultry meat (7), as last amended by Directive 91/494/EEC. Whereas several outbreaks of Newcastle disease have occurred in The Netherlands; Whereas these outbreaks are liable to endanger the poultry flocks of other Member States, in view of the trade in hatching eggs, live poultry and poultrymeat; Whereas disease outbreaks have been reported in several restricted areas only; Whereas it is necessary to take measures to prevent the spread of this disease within the Netherlands and to other Member States; whereas these measures should include certain of the measures already agreed notably in Directive 92/66/EEC; Whereas the authorities of the Netherlands have undertaken to implement national measures that are necessary to guarantee the efficient implementation of this Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. In the case of outbreaks of Newcastle disease confirmed after 11 Decemer 1992, the Netherlands must apply the measures foreseen in Article 9 of Directive 92/66/EEC. 2. Notwithstanding the conditions in the first sentence of Article 9 (2) (f) (ii) of Directive 92/66/EEC: (i) day-old-chicks may move to a holding outside the surveillance zone provided they are placed under official control in accordance with Article 8 (2) of the said Regulation; (ii) ready-to-lay pullets may move to a holding outside the surveillance zone provided: (a) the flock of origin has undergone a virus isolation test in accordance with the provisions of Annex II to Commission Decision 92/340/EEC (8); (b) if the testing in (a) has revealed the presence of a Newcastle disease virus, an ICPI test be performed on the isolate according to the procedure laid down in Annex III to Directive 92/66/EEC; (c) the birds are placed under official control in accordance with Article 8 (2) of Directive 92/66/EEC. Article 2 1. The model health certificates provided for in Annex IV to Directive 90/539/EEC accompanying poultry and hatching eggs sent from the Netherlands must be completed by the following: 'The consignment to which this certificate refers is in accordance with Commission Decision 92/576/EEC concerning certain protection measures relating to Newcastle disease.' 2. The health certificate set out in Annex IV to Council Directive 71/118/EC accompanying fresh poultry meat sent from the Netherlands must be completed by the following: 'The poultrymeat to which this certificate refers is in accordance with Commission Decision 92/576/EEC concerning certain protection measures relating to Newcastle disease.' Article 3 This Decision shall apply until 1 February 1993. The situation shall be reviewed by the Standing Veterinary Committee not later than 15 January 1993 to assess the disease situation and any protection measures necessary at that time. Article 4 This Decision is addressed to the Netherlands. Done at Brussels, 16 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 268, 14. 9. 1992, p. 54. (3) OJ No L 303, 31. 10. 1990, p. 6. (4) OJ No L 268, 14. 9. 1992, p. 54. (5) OJ No L 260, 5. 9. 1992, p. 1. (6) OJ No L 268, 24. 9. 1991, p. 35. (7) OJ No L 55, 8. 3. 1971, p. 23. (8) OJ No L 188, 8. 7. 1992, p. 34.